DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 22-40), as well as the species of: a method of predicting; melanoma as cancer target; anti-PD1 monoclonal antibody as immunotherapy; blood as biological sample; PD1+CD4+ T cells as sole biomarker; absolute level thereof as readout; and detection before administration of the immunotherapy in the reply filed on 10/26/2020 is acknowledged.
Claims 27-38 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.

Claim Status
Claims 1-21 are canceled.
Claims 27-38 and 41-42 are withdrawn.
Claims 22-26 and 39-40 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP16305185.7, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the claims under examination can receive priority thereto since it does not teach CD137+CD4+ Tcells as a marker.
.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 08/14/2018 and 10/26/2020 are being considered by the examiner.

Specification
The use of the term YERVOY on page 7, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Objections
Claim 24 is objected to because of the following informalities:  The term “and” is required before “bladder” for clarity.
Claim 25 requires a period and so is also objected to here. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, on which all other claims above depend, recites reference expression level.  This phrase has a special definition in the specification that renders all claims above indefinite.  On page 12, the specification teaches that this phrase is the concentration of the biomarker in a control sample derived from one or more subjects having a cancer and is typically the median value obtained therefrom.  Thus, the definition recites 
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims above recite the broad recitation reference expression level (concentration of marker in control population), and the claim also recites median of said concentrations owed to the definition above, which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Since it is not clear if the all reference expression levels must be median values or if this is just an example of a control value for the recited comparisons, the claims have multiple interpretations and thus are indefinite and rejected here.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-26 and 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite the natural correlation between a difference in PD1+CD4+T cell level in a test blood sample and that of a control (reference expression level) and sensitivity or resistance of the test subject having cancer to an anti-PD1 monoclonal antibody therapy. This is recited clearly in claim 22.  Claim 23 only further narrows this natural correlation to a subject who has not yet had immunotherapy.  Claim 24 only further narrows the correlation to a cancer type such as melanoma.  Claim 25 only further narrows the correlation to test values of marker above reference as indicating sensitivity to the antibody and values below reference as indicating resistance to said antibody therapy.  Claim 26 only further narrows the correlation by stating the reference level is the percentage of PD1+CD4+ T cells and setting thresholds that indicate therapy sensitivity or resistance.  These are both part of the natural correlation.  Claim 39 only further narrows the correlation to two specific anti-PD1 antibodies.  Claim 40 merely adds a step of selecting an appropriate treatment for the cancer patient based on the natural correlation.  
This judicial exception is not integrated into a practical application because no claim above recites any limitation that prevents monopoly of the judicial exception.  Claim 22 and its dependents recite the active steps of determining in a biological sample (blood) 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because most only recite, as discussed above, the active steps of determining level of PD1+CD4+ T cells and comparing this to control.  This is well-understood, routine and conventional in this art.  Pantaleo (US2017/0166642, priority to 08/05/2014) teaches measuring of PD1high/CD4 T cells and comparing their level to controls (0028).  Thus, measure of PD1+CD4+ T cells was well-understood, routine, and conventional in this art.  The comparison of the determined value with a control was also well-understood, routine, and conventional in this art.  Thus, the ordered combination of these two steps was also well-understood, routine, and conventional in this art. Therefore, these steps cannot add significantly more to the instant 
Taken all together, the claims do not amount to more than the exception they contain and so are found patent ineligible and are rejected here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tumeh (US2016/0123964, priority to 11/05/2014) in view of Wang (International Immunology, Vol. 21, No. 9, Pg. 1065-1077, 2009, on IDS), and Compton (US6500633, published 12/31/2002), and Ling (Cancer Immunity, Vol. 7, Pg. 1-7, 2007).
Tumeh teaches a method of analyzing  a biological sample from a subject that has a tumor or cancer comprising determining for target cells having a phenotype of interest certain parameters to generate a score (Abstract and claim 1).  They teach a method of identifying a patient as a responder to an anti-PD1 therapy (Abstract).  Thus, they teach methods for the prediction and identification of patients likely to respond to treatments that block the PD1 pathway, as well as to stratify patients that do not respond to such treatment, along with methods of treating patients based on their responder/non-responder profile (0003).  They state that in clinical trials in melanoma patients, antibodies that block PD1 have shown patients that experience objective clinical responses (0004).  This occurs because the antibodies block PD1 signaling which makes some T cells inert (0004).  Yet, there is a clinical unmet need to develop effective methods for identifying and treating patients based on their responsiveness to anti-PD1 therapy (0006).  Their method involves identifying characteristics of T cells that have been independent of any prior therapies and discovered to be directly relevant to T cell activity and the ability to predict response to anti-PD1 therapy (0007).  

While Tumeh teaches the elements above, one must select said elements from multiple lists.  Thus, Tumeh does not lay out the method of instant claims as one of their embodiments.  However, such an embodiment is rendered obvious in view of the art below.  
Wang teaches regulatory CD4+T cells (Treg) and PD1 molecule have emerged as pivotal players in immune regulation (Abstract).  They examined the relationship of PD1 
CTLs play an important role in anti-melanoma tumor immunity in patients (Pg. 1065, Column 2, Paragraph, final).  However, CTL responses against melanoma are impaired by regulatory T cells (Pg. 1065-1066, Paragraph, spanning).  This loss of CTL function facilitates tumor growth (Pg. 1065-1066, Paragraph, spanning).  Treg are also likely to adversely affect immune therapeutic efficacy (Pg. 1065-1066, Paragraph, spanning).  The number and frequency of Treg is elevated in blood of cancer patients (Pg. 1065-1066, Paragraph, spanning).  Treg hinder anti-melanoma CD8+ T cells (CTLs), prevent tumor specific CTL from exerting effector function, and impair CTL memory responses (Pg. 1065-1066, Paragraph, spanning).  Thus, Treg contribute to a poor outcome in cancer patients (Pg. 1065-1066, Paragraph, spanning).  They state that PD1 blockade of Treg diminished their inhibitory function; therefore, the function of PD1 blockade, by alleviating suppression by Treg, as well as promoting the proliferation and function of CD8+ responder T cells in melanoma patients, supports the role of PD1 blockade as a component of immunotherapy against cancers (Pg. 1066, Columns 1-2, Paragraph, spanning).  

Since the utility of an anti-PD1 antibody depends on the presence of its targets, level of its targets correlate with efficacy of said antibody.
Taken all together, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to measure the level of a target of PD1 therapeutic antibodies in the blood of melanoma patients, the level of CD4+PD1+Treg cells.  Their presence indicates the opportunity of an anti-PD1 antibody such as pembrolizumab to inhibit their function, facilitating development of melanoma-specific CTLs and inducing an anti-tumor response in the patient.  Conversely, if said Treg cells were not present, then pembrolizumab loses a target and its efficacy would predictably decrease owed to loss of a mechanism of action.  Treg level is elevated in cancer patients as stated above and so detection of high Treg level certainly indicates a patient may need anti-PD1 antibody treatment.  Yet, as stated by Tumeh, not all patients respond to such treatment (0006).  Therefore, it is obvious to one of ordinary skill in this art based on the combined teachings above that melanoma patients can be stratified as responders to pembrolizumab or non-responders thereto based, at least in part, on the level of their circulating Treg cells.  Those with higher Treg levels will have a higher likelihood of CTL 
It is well within the skill of one skilled in this art to determine appropriate cutoff values for cancer diagnosis/prognosis.  This is evidenced by Compton who teaches that one of ordinary skill in the art would know to first establish a positive indicator threshold level for a particular sample technique such as serum by comparing samples from normal patients with those having particular cancers. By making such a comparison, one may establish the proper indicative threshold to diagnose a patient as having a cancer (Column 6, Paragraph, second).  This applies not only to diagnosis but prognostic methods as well since both use thresholds. Therefore, one of ordinary skill can arrive at the levels of circulating Treg cells that indicate sensitivity of a cancer to pembrolizumab or resistance thereto.  The comparison for establishing the thresholds of instant claims would obviously be the Treg levels of responders versus that of non-responders.  Thus, all thresholds in the claims will be arrived at by routine experimentation.  In addition, such threshold values are result effective variables since they determine the result of the obvious method, sensitivity or resistance to pembrolizumab.

With respect to measure of Treg levels in blood (circulating Treg), this is taught by Wang above.  Therefore, it is clear that Wang views these circulating Treg cells as players in the immune response against tumor and viable targets of anti-PD1 therapy.  Thus, one of ordinary skill in this art would have a reasonable expectation of success in using blood level of PD1+CD4+ Treg cells to indicate tumor responsiveness to pembrolizumab.  This is also supported by the fact that tumor site immune cells correlate with those in the circulation.  Ling teaches that patients with ovarian, breast, lung, and pancreatic cancer 
It is also noted that Ling uses percentages of Treg cells to discuss their relative levels in the abstract citations above and elsewhere.  They state that CD4+CD25+ Treg cells account for 1-3% of CD4+ T cells in human peripheral blood (Pg. 1, Columns 1-2, Paragraph, spanning).  Therefore, use of percentages to discuss Treg levels as in claim 26 is known to one of ordinary skill in this art and an obvious metric to use for experimental and reference cutoff values.  Ling uses FACS to analyze Treg populations (Figure2) and so such an in vitro method can be used here to measure the PD1+CD4+ Treg cell biomarkers of the obvious method.  
Thus, the combined teachings above clearly render the claims above obvious.  The obvious method provides the advantage of facilitating proper selection of cancer 

Claim Rejections - Improper Markush Grouping
Claims 22-26 and 39-40 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, the claims recite multiple immunotherapies as a Markush group and/or multiple biomarker cell types as a Markush group.  Both of these groups are improper Markush groups.  

With respect to the biomarker cell types.  None need share a common marker protein or be of the same type of T cell (e.g. CTL or T helper cell or Treg).  Thus, they do not share a common structure essential to their utility here.  Also, since they are different types of T cells, they have different functions and so do not share a common utility.  It is not even clear that all can be used as biomarker for the same immunotherapy.  Thus, the Markush group of biomarkers in the instant claims is clearly improper.   
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.